NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         SEP 2 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-35131

             Plaintiff - Appellee,              D.C. Nos.    4:17-cv-00022-RRB
                                                             4:12-cr-00003-RRB-1
 v.

FLOYD EVERETT HARSHMAN,                         MEMORANDUM*

             Defendants - Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Ralph R. Beistline, District Judge, Presiding

                       Argued and Submitted June 17, 2021
                               Anchorage, Alaska

Before: RAWLINSON, CHRISTEN, and R. NELSON, Circuit Judges.
Concurrence by Judge R. Nelson.

      This appeal asks us to decide whether the government’s failure to disclose

information regarding Agent Wesley Price’s credibility violated Brady v.

Maryland, 373 U.S. 83 (1963), or Giglio v. United States, 405 U.S. 150 (1972).

Because the parties are familiar with the facts, we recite only those necessary to

resolve the issue on appeal. Harshman claims a Brady/Giglio violation for one of

      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

                                          1
his four criminal counts: firearm possession in furtherance of drug-trafficking.

The district court denied Harshman’s motion pursuant to 28 U.S.C. § 2255 because

he did “not establish[] a material due process violation that would justify an

evidentiary hearing or a modification of his sentence.” We affirm.

      Because the government concedes that it failed to produce information

concerning Agent Price that was favorable to Harshman, the issue here is whether

the potential impeachment information was material. See United States v.

Jernigan, 492 F.3d 1050, 1053 (9th Cir. 2007) (en banc). “Failure to disclose

information only constitutes a Brady violation if the requested information is

‘material’ to the defense.” Sanchez v. United States, 50 F.3d 1448, 1454 (9th Cir.

1995). “Although the usual standard of materiality is whether the failure to

disclose the evidence ‘undermines confidence in the outcome of the trial,’ the issue

in a case involving a guilty plea is whether there is a reasonable probability that but

for the failure to disclose the Brady material, the defendant would have refused to

plead and would have gone to trial.” Id. (quoting United States v. Bagley, 473 U.S.

667, 678 (1985)). “[T]he test for whether the defendant would have chosen to go

to trial is an objective one that centers on ‘the likely persuasiveness of the withheld

information.’” Sanchez, 50 F.3d at 1454 (quotation omitted).

      Harshman argues that disclosure of potential impeachment evidence

concerning Agent Price, the sole witness at an evidentiary hearing contesting

                                           2
statements Harshman made to Price about ownership of the firearm, would have

led to: (1) granting of his suppression motion; (2) no guilty plea; and (3) no

conviction at trial. Harshman also contends that the government might have

declined to pursue the charge of firearm possession in furtherance of drug-

trafficking. We disagree.

      Harshman cannot show materiality because any “likely persuasiveness of the

withheld information” is marginal. Sanchez, 50 F.3d at 1454 (quotation omitted).

The modest impeachment value of the evidence is diminished by: (1) Harshman’s

ownership of the ATCO-trailer unit containing the firearm; (2) corroborating

testimony, including co-conspirator statements; (3) Harshman’s lead role in the

marijuana-growing operation; and (4) the three other drug-trafficking counts that

Harshman faced, each of which carried a maximum of 20 years imprisonment.

      Consistent with the application of an objective standard for materiality—

whether the defendant would have refused to plead guilty and insisted on trial

based on withheld information—Harshman’s assertion that disclosure about Agent

Price’s credibility would have affected his decision to plead guilty is unsupported

by the record.

      AFFIRMED.




                                          3
                                                                          FILED
USA v. Harshman, No. 19-35131
                                                                           SEP 2 2021
R. Nelson, Circuit Judge, concurring:                                 MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


      I agree with the majority’s conclusion to affirm the district court. I write

separately to address potential implications of United States v. Ruiz, 536 U.S. 622

(2002), on a claim of a Brady/Giglio violation before a plea agreement. Because

the government did not raise Ruiz, the panel need not address this issue in this case.

But in a future case, our holding in Smith v. Baldwin, 510 F.3d 1127 (9th Cir.

2007) (en banc), may be in tension with Ruiz.

      The threshold issue in this case is whether the government has a

constitutional duty to disclose Brady/Giglio impeachment information to a

defendant accepting a plea deal prior to trial. In Ruiz, the Supreme Court squarely

held that the “Constitution does not require the Government to disclose material

impeachment evidence prior to entering a plea agreement with a criminal

defendant.” Ruiz, 536 U.S. at 633. “The degree of help that impeachment

information can provide will depend upon the defendant’s own

independent knowledge of the prosecution’s potential case—a matter that the

Constitution does not require prosecutors to disclose.” Id. at 630. In other words,

a defendant’s due process right is not violated when the government withholds

impeachment evidence during the pretrial bargaining process that results in the

entry of a plea.

                                          1
      What the Supreme Court arguably did not directly resolve in Ruiz is whether

the same standard applies when the government withholds exculpatory evidence

prior to entering a plea agreement. The constitutional question before the Court

“concern[ed] a federal criminal defendant’s waiver of the right to receive from

prosecutors exculpatory impeachment material—a right that the Constitution

provides as part of its basic ‘fair trial’ guarantee.” Ruiz, 536 U.S. at 628. In

answering this question, the Court recognized several considerations. “First,

impeachment information is special in relation to the fairness of a trial, not in

respect to whether a plea is voluntary (‘knowing,’ ‘intelligent,’ and ‘sufficient[ly]

aware’).” Id. at 629. Second, “the Constitution, in respect to a defendant’s

awareness of relevant circumstances, does not require complete knowledge of the

relevant circumstances, but permits a court to accept a guilty plea, with its

accompanying waiver of various constitutional rights, despite various forms of

misapprehension under which a defendant might labor.” Id. at 630. “Third, due

process considerations, the very considerations that led this Court to find trial-

related rights to exculpatory and impeachment information in Brady and Giglio”

argue against “a constitutional obligation to provide impeachment information

during plea bargaining, prior to entry of a guilty plea.” Id. at 631. See also

McCann v. Mangialardi, 337 F.3d 782, 788 (7th Cir. 2003) (“Ruiz indicates a

significant distinction between impeachment information and exculpatory evidence

                                           2
of actual innocence” and “[g]iven this distinction, it is highly likely that the

Supreme Court would find a violation of the Due Process Clause if prosecutors . . .

have knowledge of a criminal defendant’s factual innocence but fail to disclose

such information to a defendant before he enters into a guilty plea”). Our prior

precedent does not distinguish between impeachment and exculpatory evidence for

Brady/Giglio purposes when applied to a defendant’s guilty plea.

      In Smith, we held that the “state’s withholding of the results of [a] polygraph

examination [did not] constitute sufficient cause and prejudice to excuse the

procedural default resulting from [defendant’s] failure to exhaust his state

remedies.” 510 F.3d at 1130. Our well-reasoned dicta explained the governing

principles: “Under Brady, the prosecution may not withhold any evidence that is

material and favorable to the accused.” Id. at 1148 (citations omitted). “‘[T]he

evidence at issue must be favorable to the accused, either because it is exculpatory,

or because it is impeaching; that evidence must have been suppressed by the State,

either willfully or inadvertently; and prejudice must have ensued.’” Id. (citing

Hovey v. Ayers, 458 F.3d 892, 916 (9th Cir. 2006)).”1 Our binding precedent, see


1
  We never cited Ruiz in Smith, instead relying on Hovey, which in turn quoted the
Supreme Court’s decision in Banks v. Dretke, 540 U.S. 668, 691 (2004). Banks
dealt with a defendant who was convicted at trial, not one who pleaded guilty. 540
U.S. at 682. We then proceeded straight to the materiality analysis following
Sanchez v. United States. See Smith, 510 F.3d at 1148 (“When the accused enters a
plea rather than proceeding to trial, however, materiality is determined by ‘whether
there is a reasonable probability that but for the failure to disclose
                                           3
Li v. Holder, 738 F.3d 1160, 1164 n.2 (9th Cir. 2013), thus stands for a proposition

that may not entirely reflect the plain holding in Ruiz. An extension of

Brady/Giglio to material impeachment information in the guilty plea context would

seem inconsistent with Ruiz.

      In precedent post-Ruiz and Smith, as well as our unpublished decisions, we

have generally held that the Constitution requires the government to disclose

material evidence, whether impeachment or exculpatory, prior to a defendant’s

entry of a guilty plea. See, e.g., United States v. Lucas, 841 F.3d 796, 807 (9th Cir.

2016) (“A reasonable probability is one that is ‘sufficient to undermine confidence

in the outcome’ of either the defendant’s guilty plea or trial.” (citing Smith, 510

F.3d at 1148); United States v. Delemus, 828 F. App’x 380, 381–82 (9th Cir.

2020); Marr v. United States, 585 F. App’x 438, 439 (9th Cir. 2014); but see

United States v. Berghoudian, 44 F. App’x 205, 207 (9th Cir. 2002) (concluding

Ruiz foreclosed defendant’s argument that the prosecution withheld impeachment

information).

      But precedent from our sister circuits, relying on Ruiz, generally support that

there is “no constitutional right to Brady material prior to a guilty plea.” See

Alvarez v. City of Brownsville, 904 F.3d 382, 392 (5th Cir. 2018); see also, e.g.,



the Brady material, the defendant would have refused to plead and would have
gone to trial.’” (quoting Sanchez, 50 F.3d 1448, 1454 (9th Cir. 1995))).
                                          4
United States v. Conroy, 567 F.3d 174, 179 (5th Cir. 2009) (reasoning that “Ruiz

never ma[de] . . . a distinction” between exculpatory evidence and impeachment

evidence;” “nor can this proposition be implied from its discussion,” thus

“Conroy’s guilty plea precludes her from claiming that the government’s failure to

disclose the FBI report was a Brady violation”); Robertson v. Lucas, 753 F.3d 606,

621–22 (6th Cir. 2014) (declining to “decide whether [defendants] have a

constitutional right to receive exculpatory Brady material from law enforcement

prior to entering into a plea agreement” but concluding state and federal officials

were “under no clearly established obligation to disclose exculpatory Brady

material to the prosecutors in time to be put to effective use in plea bargaining”);

United States v. Mathur, 624 F.3d 498, 507 (1st Cir. 2010) (explaining that “[i]n

urging us to extend Brady’s prejudice component to pretrial plea negotiations, the

defendant exhorts us to break new ground” and the fact that “plea negotiations are

important” “provides no support for an unprecedented expansion of Brady”).

      The panel follows our prior precedent, as it must, in rejecting Defendant’s

claim. In my view, however, under Ruiz, the question should be far simpler—

potential impeachment evidence cannot constitute a Brady/Giglio violation for

purposes of a plea deal. And in some future case, this may need to be addressed.




                                          5